Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species B (figure 4), including claims 1-8, in the reply filed on 02/24/2021 is acknowledged.  
Claims 4-5 are withdrawn from consideration as being directed to a non-elected species (figure 2). Therefore, claims 1-3 and 6-8 are pending for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2018/0011368).
Regarding claim 1, Son et al. (figure 13) discloses a display device comprising:
a display panel (320); 
an inner plate (502 or 200) including a rear support portion on which a rear surface of the display panel is disposed, an edge support portion which is bent at an edge portion of the rear support portion such that the edge support portion is spaced apart from an edge portion of the display panel, and an engaging end portion which is bent at and extends from an edge portion of the edge support portion; and 
a bottom cover (100) including a plate support portion on which a rear surface of the rear support portion is disposed, and a side support portion which is bent at an edge portion of the plate support portion such that the engaging end portion is coupled to the side support portion.  
Regarding claim 1, Son et al. (figure 13) discloses wherein the display panel and the rear support portion of the inner plate (320 and 200) are coupled by an adhesive member (250).  
Regarding claim 3, Son et al. (figure 13) discloses wherein the rear support portion of the inner plate and the plate support portion of the bottom cover are coupled by an adhesive member (see at least paragraph 0114).  
Regarding claim 6, Son et al. (figure 13) discloses wherein the inner plate (502 or 200) further includes a curved edge portion that is bent at the engaging end portion and disposed between the engaging end portion and the side support portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0011368) in view of Takabayashi (US 2009/0067112).
Regarding claim 7, Son et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Son et al. is silent regarding a fixing edge portion.  Takabayashi (figure 3) teaches wherein the bottom cover further includes a fixing edge portion (2a) that is bent at the side support portion to surround the curved edge portion (3) such that the curved edge portion is inserted into the fixing edge portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frames as taught by Takabayashi in order to achieve an electro-optical device capable of preventing damages of a driving IC, a switching element, and the like due to penetration of static electricity into the electro-optical panel is implemented by using a small number of components.
Regarding claim 8, Takabayashi (figure 3) teaches wherein the side support portion of the inner bottom and the edge support portion of the inner plate are distanced by a first gap and the fixing edge portion of the bottom cover and the engaging edge portion of the inner plate are distanced by a second gap, and wherein the first gap is greater than the second gap (between 19, 2, and 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871